Citation Nr: 0938483	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for chronic low back pain, 
strain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1979 until August 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

At the outset, the Board notes that in a September 2009 
statement, the Veteran's representative raised a claim of 
service connection for upper back pain.  Such a claim is not 
presently before the Board and to the extent that one has 
been raised, the Board refers the claim to the RO for 
adjudication.


FINDING OF FACT

The Veteran's low back was functionally limited to less than 
30 degrees of forward flexion.  The spine is not ankylosed. 


CONCLUSION OF LAW

Chronic low back pain, strain, is no more than 40 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   This decision has since been overturned with 
respect to the requirement that notice be provided on the 
impact of a disability on the Veteran's daily life, and also 
as to the requirement that specific information on alternate 
diagnostic codes be provided in certain circumstances.  
Vazquez-Flores V. Shinseki, No. 2008-7150 (Fed. Cir. Sep. 4, 
2009).  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in April 2004, August 2004 and May 2008 that 
fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the division of responsibility between VA 
and a claimant in developing an appeal.  Therefore, the 
Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claim was readjudicated with the issuance of 
a supplemental statement of the case in June 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained 
as have records of VA treatment.  Furthermore, the Veteran 
was afforded a VA examination in March 2005 in which the 
examiner was provided the c-file for review, took down the 
Veteran's history, conducted a physical examination of the 
Veteran, and reached a conclusion based on his examination 
that is consistent with the record.  The examination is found 
to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  In this case, the Board has reviewed the record and 
finds nothing to reflect that there has been any significant 
change in the disability throughout the period on appeal; a 
uniform rating is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The RO has rated the Veteran's low back  disability under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2008). That 
diagnostic code, for lumbosacral strain, is among those 
evaluated under a general rating formula for diseases and 
injuries of the spine. Under that formula, a spine disorder 
is rated with or without pain (whether or not it radiates), 
stiffness, or aching in the area of the sine affected. 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2008) 

As stated the Veteran's disability is currently rated as 40 
percent disabling.  A 40 percent rating contemplates forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
The next higher, 50 percent rating requires a showing of 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is indicated by unfavorable ankylosis of 
the entire spine. Id.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.
	
In evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In August 2003 the Veteran complained of continuous low back 
pain at rest, which increased with prolonged standing, 
lifting, climbing to an upper sleeping bunk, and bending.  He 
also reported that pain intermittently shot up his spine to 
about the L1 level but that regular back exercises improved 
the pain.  The Veteran indorsed urinary incontinence, however 
it is unclear from the record whether this is related to his 
back.  He denied saddle numbness and weakness of the lower 
extremities, but indicated a history of numbness of the 
posterior thighs.

In October 2004 the Veteran reported that pain in his back 
was eight out of ten at rest and increased with prolonged 
standing, lifting and bending.  He had a normal gait and 
station.  The Veteran refused any examination of the spine 
including heal/toe, walking, range of motion and palpation.  
Straight-leg raise was negative and deep tendon reflexes were 
positive.

A November 2004 VA examination revealed complaints of 
continued back pain which the Veteran rated as ten out of ten 
and claimed lasted all day every day.  He complained of 
weakness in his lower back and between the scapulae, 
radiating into the neck.  He stated that pain is exacerbated 
by bending, lifting, and twisting.  He used a cane to 
ambulate however his gait was normal.  Additional pain was 
present with repetitive motion and flare-ups.  Physical 
examination showed tenderness to light palpation along all 
areas of the lumbar spine and interscapular region as well as 
the base of the neck.  The Veteran could not forward flex 
without pain and extension was neutral only due to pain.  
Left and right lateral bending was zero to 20 degrees with 
pain, right and left lateral rotation was zero to 30 degrees 
without pain.  Reflexes were 1+ (i.e. low normal, somewhat 
diminished) in knee jerks and absent in ankle jerks 
bilaterally.  The examiner noted poor effort by the Veteran 
regarding muscle weakness testing.  Sensory was intact in 
both lower extremities.  The examiner concluded that the 
Veteran's limited motion of the lumbar spine was out of 
proportion to objective findings and that in spite of the 
Veteran's indication, pain would not be present all day every 
day.

An MRI in December 2004 showed no sign of disk bulging or 
protrusions at L1-4 levels.  The disk at L4-5 showed board-
based diffuse disk bulging without any focal protrusion and 
mild bulging of the disk at L5-S1.  The neural foramina were 
normal with no sign of stenosis.  The final impression was a 
normal loss of lordosis of the spine and no sign of 
significant disk protrusions, canal or foraminal stenosis.

A VA examination of March 2005 reported a several year 
history of 10 out of 10 pain in the Veteran's back, radiating 
to both legs.  The Veteran was using a cane due to pain in 
his legs but no back brace.  The examiner reported that the 
Veteran had had no incapacitating episodes in the last year 
and that he was continent of bowel and bladder.  There were 
no increased limitations with flair ups or repetitive motion, 
nor was there incoordination or excessive fatigability.  The 
Veteran's back showed straightening of the lordotic 
curvature.  He was tender on palpitation and could not stand 
on his heels or toes while walking.  The Veteran refused to 
flex, extend or do any rotation movements due to pain.  When 
he tried to do passive motion, the Veteran resisted.  
Reflexes of the knees were 1+ and absent in the ankles.  He 
had bilaterally weak extensor hallucis longus strength.  The 
Veteran would not allow for straight leg signs and complained 
of pain when the examiner "barely" picked up his leg.  He 
had no loss of pinprick to the thighs, legs or feet.   

At a physical therapy evaluation in May 2005, the Veteran 
presented with muscle spasms of the lower thoracic and lumbar 
paravertebral muscles.  His primary symptoms were low back 
pain and pain in the area of his left kidney.  Additionally, 
he had pain at the base of his skull which cut off 
circulation to his arms.

The Board has considered the evidence and, in light of no 
medical diagnosis of ankylosis of the Veteran's spine, we 
have determined that an evaluation in excess of 40 percent is 
not warranted.  In so finding the Board has considered 
additional functional limitations due to factors such as 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, and pain on movement.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

It is important to note that 40 percent is the maximum 
evaluation assignable for limitation of motion, See Johnston 
v. Brown, 10 Vet. App. 80 (1997),  Furthermore the Veteran is 
not service connected for disc disease and does not have 
incapacitating episodes.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet.App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  

Here the Board is presented with phenomenal complaints that 
are just not credible.  As noted in the record, the appellant 
has displayed poor effort and his purported limitation of 
motion is out of proportion to the objective findings.  The 
incredible assertions do not warrant either an increased 
rating or referral for extra schedular consideration.

An evaluation in excess of 40 percent is not warranted for 
the Veteran's low back disability.  To the extent that the 
Veteran seeks an evaluation in excess of 40 percent, the 
preponderance of the evidence is against such a rating.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for chronic 
low back pain, strain, is denied.



____________________________________________
H. N. SCHWARTZ.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


